Citation Nr: 0838758	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertrophic 
cardiomyopathy.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In an October 2006 statement, the veteran requested a hearing 
in connection with his claim.  The Board sent a letter 
seeking clarification as to the type of hearing being 
requested in September 2008.  The letter informed the veteran 
that if a reply was not received in 30 days, the Board would 
proceed as if the hearing request had been withdrawn.  No 
response to the letter was received, and the Board will 
therefore consider the veteran's hearing request as 
withdrawn.  38 U.S.C.A. § 20.702(e) (2008).


FINDINGS OF FACT

1.  Hypertrophic cardiomyopathy was not reported on the 
examination for entrance into service, but clearly and 
unmistakably pre-existed service and did not undergo a 
permanent increase in underlying disability during service.

2.  Hypertrophic cardiomyopathy is not the result of a 
disease or injury in service, was not manifested during 
active duty service, did not undergo an increase in severity 
during active duty service, and is not etiologically related 
to a service connected disease or injury.


CONCLUSION OF LAW

Hypertrophic cardiomyopathy was not incurred or aggravated 
during service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006 & 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2004, the RO notified the veteran 
of the elements specified in Pelegrini.  The letter told the 
veteran what evidence was needed to substantiate his claim 
for service connection.  The letter also informed him that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the letter also told him to submit any relevant evidence in 
his possession.

The veteran has not been provided specific notice regarding 
his claim for entitlement to service connection on a 
secondary basis, but the Board does not find that this 
procedural defect constitutes prejudicial error in this case.  
The letter did tell him that to substantiate the claim, he 
needed evidence that the claimed disability was related to a 
disease, injury or event in service.  This information should 
have put him on notice that if the disease, injury or event 
was a service connected disability, he would need evidence of 
a relationship between the service connected condition and 
the claimed disability.  

The record also contains evidence of actual knowledge on the 
part of the veteran of the evidence needed to substantiate 
entitlement to service connection on a secondary basis.  In 
fact, in his November 2007 statement to VA, the appellant 
specifically argued that the treatment for his disabilities 
of the shoulder, elbow, and knee led to his current heart 
condition, and he has submitted medical opinions in support 
of his claim.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the May 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in January 
2008 in response to his claim for entitlement to service 
connection on a direct basis and as a result of aggravation 
of a preexisting condition.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination or medical 
opinion on the question of entitlement to service connection 
on a secondary basis, but there is no competent evidence of a 
link between the veteran's current hypertrophic 
cardiomyopathy and his service-connected disabilities.  While 
the veteran has stated that a link exists between his heart 
condition and his service-connected disabilities, as a 
layperson, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the scheduling of a VA 
examination is not required.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran has advanced several theories as to why 
hypertrophic cardiomyopathy should be service connected.  He 
has argued that it began during active duty service, that it 
pre-existed service but was aggravated in service, or that it 
was incurred secondary to service-connected arthritis of the 
left elbow, left shoulder, and knees.

In a report of medical history for enlistment into service in 
July 1965, the veteran noted a history of conditions not 
currently at issue, but made no mention of heart disease or 
disability.  He specifically denied any history of 
palpitations or pounding heart, and high or low blood 
pressure.  No cardiac abnormalities were noted upon the 
examination for enlistment in July 1965.  The service 
treatment records are negative for evidence of a cardiac 
condition.  The records also report no treatment or findings 
referable to headaches or heat related disability.  On the 
September 1968 separation medical history, the veteran 
reported that he had never had frequent or severe headaches, 
palpitations or pounding of the heart, or high or low blood 
pressure. He reported no history of cardiac complaints, and 
the September 1968 examination for separation shows that the 
veteran's heart was found to be normal.

The post-service medical evidence of record includes a report 
of private treatment in September 2003, when it was noted 
that the veteran had a long history of hypertrophic 
cardiomyopathy resulting in exertional limitations.

In an April 2005 statement an EEG technician reported that 
the veteran began treatment for high blood pressure in 1972.  
Private treatment records show that the veteran was seen in 
October 1994 for sinus tachycardia.  He reported having a 
rapid pulse for the past 17 to 18 years and stated that it 
was first detected during military service.  The veteran 
asked his physician if his current heart problems were 
related to an episode of pericarditis in 1965; the doctor 
responded that if the veteran was found to have hypertrophic 
cardiomyopathy, than the pericarditis was unrelated.  An 
echocardiogram was performed, and in November 1994 he was 
diagnosed as having hypertrophic cardiomyopathy.  

In support of his claim, the veteran submitted a December 
2005 letter from his private physician.  The physician stated 
that because of the veteran's hypertrophic cardiomyopathy, he 
had periods of heat intolerance and headaches.  Since many 
congenital hypertrophic cardiomyopathies developed during 
puberty, the doctor found that it was very likely the 
difficulties experienced by the veteran during military 
service, such as extreme heat and possible dehydration, could 
have been an aggravation of his condition.  The physician 
noted that he did not have access to the veteran's military 
records, but found that it was very likely the veteran's 
condition had existed since his late teenage years.  

During a February 2006 cardiac consultation at the Salem VA 
Medical Center (VAMC), the veteran reported that hypertrophic 
cardiomyopathy had existed since childhood.

The veteran was provided a VA examination in response to his 
claim in January 2008.  He reported having heart problems 
since 1964 when he missed classes during high school for two 
months due to chest pain.  The veteran also stated that he 
reported having heart trouble during his enlistment 
examination for active duty service, but was never treated 
during service.  He added that a rapid heart beat had been 
noted during this time, but it was attributed to migraines.  
After reviewing the claims folders and examining the veteran, 
the examiner concluded that it was more likely than not that 
the veteran's current cardiac disability was not manifested 
during his military service and was not aggravated beyond the 
normal progression of the disease by service.  

In an addendum to the examination report, also dated January 
2008, the examiner directly responded to the December 2005 
opinion from the veteran's private physician.  After again 
reviewing the claims folder, the examiner found that there 
was no evidence of problems with heat or dehydration during 
service.  There was also no evidence of a heart problem or 
any related conditions.  Therefore, it was not likely that 
the veteran experienced any damage to his heart while on 
active duty.  

Analysis

Cardiomyopathy is defined as a diagnostic term designating 
myocardial disease, often of unknown etiology.  Dorland's 
Illustrated Medical Dictionary 1390 (27th ed. 1988).  Since 
cardiomyopathy is characterized as a disease, 38 C.F.R. 
§ 3.303(c) (2008) does not preclude the granting of service 
connection.  VAOPGCPREC 82-90 (1990) (originally issued as VA 
Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).


Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

Cardiomyopathy was not found on the examination for 
enlistment into service; hence the presumption of soundness 
is for consideration.  The private and VA medical opinions 
are to the effect that cardiomyopathy existed prior to 
service and the veteran has reported pre-service 
symptomatology.  The condition has also been described as 
congenital.  Given the absence of contrary opinion, the 
evidence is clear and unmistakable that cardiomyopathy pre-
existed service.

The veteran has recently reported that he had headaches and 
reactions to heat in service, and his physician has opined 
that "extreme heat and possible conditions of dehydration 
could clearly have aggravated his problem and resulted in 
some of his reported hospitalizations."

The veteran is competent to report dehydration, and exposure 
to heat.  The record however, shows no such exposures, nor 
does it document hospitalizations.  His recent statements are 
also contrary to statements he made during service.  Some of 
his post-service statements have been internally 
inconsistent.  For instance, in 1994 he reported that rapid 
heart beat was found in service, but he also reported that 
the symptom had been present for 17 to 18 years, which would 
have placed the onset after service.  In service, the veteran 
denied any history of rapid heart beat.

The contemporaneous record, including the veteran's 
statements, supports a conclusion that the veteran's 
relatively recent reports of in-service symptomatology are 
not credible.  Inasmuch as the private physician's opinion 
was based on these recent reports, the opinion is of little 
or no probative value.

The only credible and competent medical opinion was provided 
by the VA examiner who found that there was no evidence of 
the claimed heart condition in service and no evidence that 
it was aggravated in service.  Accordingly, the Board finds 
that the claimed cardiomyopathy clearly and unmistakably pre-
existed service and was not aggravated therein.  As such, the 
presumption of soundness is rebutted.

Because the evidence shows that the pre-existing disability 
was not manifested in service, it must be concluded that it 
underwent no increase in disability.  Hence, it was not 
aggravated.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the pre-existing 
disability underwent no increase in service).

Therefore, there is no competent evidence demonstrating that 
the veteran's cardiovascular condition manifested to a 
compensable degree during the presumptive period.

The veteran has recently argued that hypertrophic 
cardiomyopathy is etiologically related to his service-
connected arthritis of the left shoulder, elbow, and 
bilateral knees.  The record is entirely negative for 
competent evidence of a nexus between the service connected 
conditions and cardiomyopathy.  In essence, the only evidence 
in support of the veteran's claim for secondary service 
connection is his own statements.  This is not competent 
evidence of an alleged nexus between his hypertrophic 
cardiomyopathy and his service-connected disabilities since 
he is not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertrophic 
cardiomyopathy is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


